
	

115 HR 5415 : Good Accounting Obligation in Government Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 IIB
		115th CONGRESS2d Session
		H. R. 5415
		IN THE SENATE OF THE UNITED STATES
		July 17, 2018 Received; read twice andreferred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require agencies to submit reports on outstanding recommendations in the annual budget
			 justification submitted to Congress.
	
	
 1.Short titleThis Act may be cited as the Good Accounting Obligation in Government Act or the GAO–IG Act. 2.Reports on outstanding government accountability office and inspector general recommendations (a)Required reportsIn the annual budget justification submitted to Congress, as submitted with the budget of the President under section 1105 of title 31, United States Code, the head of each agency shall include the following:
 (1)A report listing each public recommendation of the Government Accountability Office that is designated by the Government Accountability Office as open or closed, unimplemented as of the date on which the annual budget justification is submitted.
 (2)A report listing each public recommendation for corrective action from the Office of Inspector General of the agency for which no final action has been taken as of the date on which the annual budget justification is submitted.
 (3)A report on the implementation status of each public recommendation described in paragraphs (1) and (2), which shall include the following:
 (A)With respect to a public recommendation that is designated by the Government Accountability Office as open or closed, unimplemented—
 (i)that the agency has decided not to implement, a detailed justification for the decision; or (ii)that the agency has decided to adopt, a timeline for full implementation.
 (B)With respect to a public recommendation for corrective action from the Office of Inspector General of the agency—
 (i)for which the agency has taken action not recommended and considers closed, an explanation of the reason why the agency took different action with respect to each audit report to which the public recommendation for corrective action pertains; and
 (ii)for which no final action has been taken, an explanation of the reasons why no final action was taken with respect to each audit report to which the public recommendation for corrective action pertains.
 (C)With respect to an outstanding unimplemented public recommendation from the Office of Inspector General of the agency that the agency has decided to adopt, a timeline for implementation.
 (4)An explanation for any discrepancy between— (A)the most recent semiannual report submitted by the Inspector General of the agency and the report submitted under paragraphs (2) and (3); and
 (B)any report submitted by the Government Accountability Office relating to public recommendations that are designated by the Government Accountability Office as open or closed, unimplemented and any report submitted under paragraph (1) and (2).
 (b)Additional report requirements for certain agenciesThe head of a covered agency shall include in the annual budget justification described in subsection (a) a written response to each recommendation designated by the Comptroller in the annual priority recommendation letter sent to such head as high priority for attention by that head.
 (c)Copies of submissionsThe head of each agency or covered agency, as applicable, shall provide a copy of the information submitted under subsections (a) and (b) to the Comptroller General and the Inspector General of the agency.
 (d)Rule of ConstructionNothing in this bill may be construed to affect an authority provided to an Inspector General of an agency under the Inspector General Act of 1978 (5 U.S.C. App.), including the authority of such Inspector General to identify each recommendation on which final action has not been taken.
 (e)DefinitionsIn this section: (1)Agencythe term agency means—
 (A)a designated Federal entity, as defined in section 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.); and
 (B)an establishment, as defined in section 12(2) of the Inspector General Act of 1978 (5 U.S.C. App.). (2)Covered agencyThe term covered agency means the following:
 (A)Each agency described in section 901(b) of title 31, United States Code. (B)The Internal Revenue Service.
 (C)The Securities and the Security and Exchange Commission. (D)Any additional agency determined by the Comptroller General.
 (3)Semiannual reportThe term semiannual report means the semiannual report submitted to Congress by each Inspector General under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).
 3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 16, 2018.Karen L. Haas,Clerk
